—Judgment, Supreme Court, New York County (Murray Mogel, J., at hearing; Bonnie Wittner, J., at jury trial and sentence), rendered December 22, 1994, convicting defendant of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 3 to 6 years and 1 year, respectively, unanimously reversed, on the law and the facts, the motion to suppress granted and the matter remanded for further proceedings.
As the People concede, the officers’ actions of directing the livery cab to the side of the road constituted a seizure and such seizure was not supported by reasonable suspicion (see, People v Concepcion, 216 AD2d 141, lv denied 86 NY2d 792). Concur— Milonas, J. P., Rosenberger, Nardelli, Rubin and Mazzarelli, JJ.